United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B, Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Parlin, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-2106
Issued: March 27, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 7, 2004 appellant filed an appeal from a November 14, 2005 decision of
the Office of Workers’ Compensation Programs which denied authorization for surgery.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over these decisions.
ISSUE
The issue is whether the Office properly denied authorization for right knee surgery.
FACTUAL HISTORY
On August 31, 2001 appellant, then a 52-year-old distribution, window and mark-up
clerk, filed a Form CA-1, traumatic injury claim, alleging that on that day he injured his left knee
when he fell. He did not stop work. By letter dated October 26, 2001, the Office accepted that
he sustained a left knee sprain. Magnetic resonance imaging (MRI) scan of the left knee on
October 30, 2001 demonstrated a medial meniscus tear and degenerative changes. On April 2,
2002 the Office authorized arthroscopic surgery that was performed on June 19, 2002 by

Dr. Marshall P. Allegra, a Board-certified orthopedic surgeon. Appellant stopped work that day
and has not returned. He was placed on the periodic rolls.
In a report dated October 8, 2002, Dr. Allegra advised that appellant’s right knee was
bothering him due to limping from his left knee injury. A November 15, 2002 right knee MRI
scan demonstrated a probable medial meniscal tear, chondromalacia patella and mild joint
effusion. Dr. Allegra advised that appellant was totally disabled and that his right knee condition
was related to his left knee employment injury because he was limping on the opposite side. He
also provided a history that appellant had fallen on both knees on August 31, 2001 the date of
injury. On January 8, 2003 appellant’s attorney requested authorization for surgery.
By letters dated March 11 and April 3, 2003, the Office informed appellant that right
knee surgery was not authorized. In an April 6, 2003 report, an Office medical adviser opined
that there was no evidence that appellant’s right knee injury was secondary to work, noting that it
did not become symptomatic until one year after the employment injury. The Office determined
that a conflict in medical evidence was created between the opinions of the Office medical
adviser and Dr. Allegra regarding appellant’s right knee condition. On May 20, 2003 it referred
him to Dr. Norman M. Heyman, a Board-certified orthopedic surgeon, for an impartial medical
evaluation.
In a report dated June 3, 2003, Dr. Heyman noted his review of the record and appellant’s
report that he fell on both knees on August 31, 2001. He reported that appellant’s height was 5
feet 11 inches and weight 350 pounds. Range of motion was limited in both knees with pain and
tenderness on examination. Dr. Heyman diagnosed contusions of the right and left knee, post
arthroscopic surgery to the left knee and patellofemoral syndrome bilaterally with poor
conditioning and decreased strength and normal muscle function. Regarding the right knee, he
advised that the employment injury precipitated or accelerated a preexisting degenerative
condition. Dr. Heyman opined that appellant could not perform his regular job duties but could
work part-time light duty for four to six hours a day and recommended a strengthening program
with work hardening of the lower extremities. In an attached work capacity evaluation, he
advised that appellant could work four to six hours daily with walking, standing and reaching
limited to one to two hours daily.
In a work capacity evaluation dated June 17, 2003, Dr. Allegra advised that appellant
could not work due to chronic pain and swelling of both knees and in a treatment note dated
June 24, 2003 advised that x-ray demonstrated that he had degenerative changes in his right
ankle.
The Office determined that a conflict had been created between the opinions of
Dr. Allegra and Dr. Heyman regarding whether appellant was totally disabled, whether his right
knee condition was a consequence of the August 31, 2001 employment injury and whether right
knee surgery should be authorized. On August 11, 2003 the Office referred appellant to
Dr. Robert Dennis, a Board-certified orthopedic surgeon.1

1

Dr. Heyman and Dr. Dennis were provided with the medical record, a set of questions and a statement of
accepted facts.

2

In a report dated August 28, 2003, Dr. Dennis noted his review of the record, including
the statement of accepted facts, the history of injury and appellant’s complaints of daily pain in
both knees with a buckling right knee. Gait was normal. Dr. Dennis reported that appellant
performed a deep knee bend to 40 degrees, holding a table for balance only. No crepitus was
present. Examination of the left knee demonstrated arthroscopic scars, excellent stability and
alignment with minimal tenderness and effusion. Dr. Dennis stated that he “carefully examined
the right knee repeatedly and extensively.” Findings included mild medial joint line tenderness
and lateral joint line tenderness, consistent with the left. Dr. Dennis advised that there was no
detectible fluid in the right knee and no effusion and stated that he watched appellant sit, get up
from sitting and sit back down again several times, noting that he did so without the need to hold
onto something. The remaining orthopedic examination was unremarkable. Dr. Dennis
diagnosed meniscal tear and other damage secondary to a contusion of the left knee, directly
related to the work-related injury of August 31, 2001, status post appropriate and successful
arthroscopic surgery, left knee, for torn meniscus, status post significant contusion left knee and
mild contusion right knee, secondary to the August 31, 2001 work-related accident, generalized
preexisting patellofemoral arthritis both knees; alleged associated work-related tear of the medial
meniscus of the right knee, alleged chondromalacia of the patella, right knee. He reviewed the
November 15, 2002 MRI scan and noted that it was performed over a year after the August 31,
2001 injury and that appellant, who was obese, had worked until his left knee surgery and
initially had minimal if any complaints regarding his right knee. Dr. Dennis further noted the
radiologist’s finding of probable tear and other findings that were age-related and not associated
with the August 31, 2001 fall. He also noted his review of the June 19, 2002 operative findings
of degenerative changes which he opined preexisted the employment injury. In answers to
specific Office questions, Dr. Dennis advised that there was not enough substantiating evidence
to justify surgery on the right knee and that appellant’s right knee condition was not related to
the fall at work based on the timing of the onset of significant symptoms. He further stated that,
even if appellant sustained a right meniscal tear in August 2001, one would anticipate further
progression than was described in the November 2002 MRI scan and concluded that the tear was
an incomplete evolutional tear secondary to appellant’s weight and preexisting conditions.
Dr. Dennis advised that the fall could have minimally aggravated his right knee but that the
condition would have evolved regardless of the fall and that he had minimal, if any, objective
findings regarding his right knee. He stated that there were no clinical findings to suggest that a
torn cartilage, even if it did exist, was producing symptoms. Dr. Dennis noted that appellant
needed no further treatment, therapy or medication for either knee and could return to light-duty
for four to six hours a day, three days a week, with intermittent sitting and standing, eventually
progressing over a period of a month or two into full duty and recommended that he lose weight.
Dr. Dennis repeated these recommendations in an attached work capacity evaluation.
Dr. Allegra submitted reports advising that appellant was totally disabled and needed
right knee surgery.
By decision dated September 17, 2003, the Office denied authorization for right knee
surgery.
On September 23, 2003 appellant, through counsel, requested a hearing and submitted an
April 19, 2004 report from Dr. Allegra who reiterated his opinion that appellant’s right knee
condition was caused by the August 31, 2001 employment injury and that it needed to be treated

3

surgically. At the hearing, held on April 22, 2004, appellant testified that he fell on both knees
on August 31, 2001. He contended that Dr. Dennis’ examination was cursory, he did not review
the actual MRI scan and did not perform a McMurray’s test. Appellant testified that he held on
when performing the deep knee bend test.
In a July 13, 2004 decision, an Office hearing representative found that the medical
evidence established that the injury to appellant’s left knee on August 31, 2001 caused him to put
increased weight on his right knee which precipitated or accelerated patellofemoral syndrome of
the right knee which preexisted the August 31, 2001 fall. He remanded the case for a
supplementary report from Dr. Dennis who was to be provided with an amended statement of
accepted facts, was to review the actual November 14, 2002 MRI scans, was to be asked if he
performed a McMurray’s test and was to explain whether appellant was able to perform the deep
knee bend test unassisted.
By letter dated October 7, 2004, the Office submitted an amended set of facts to
Dr. Dennis.2 He was asked if the MRI scan demonstrated a medial meniscus tear that would be
amenable to surgical repair, whether he performed a McMurray’s test and, if so, was it positive,
if he did not perform the test, to explain why was it possible that appellant placed weight on his
arms when performing the deep knee bend and did not use the table merely for balance.
Dr. Dennis was asked to address whether the proposed right knee surgery was medically
indicated and whether the physical restrictions provided on August 28, 2003 were still valid. He
was provided with the November 15, 2002 MRI scans.
In an October 15, 2004 report, Dr. Dennis noted the accepted right knee condition. He
reviewed all 200 cuts of the November 14, 2002 MRI scan and advised that he did not see a
meniscal tear, opining that it appeared to be degeneration within the body of the medial meniscus
consistent with appellant’s age and weight. The abnormality did not reach the superior or
inferior surface of the meniscus which he characterized as degenerative changes associated with
age. Upon examination of the patellofemoral joint Dr. Dennis stated that he found minimal if
any chondromalacia of the patella, again noting very mild long-standing preexisting degenerative
changes of the patella with no evidence of patellofemoral effusion or prepatellar bursitis.
Following his review of the MRI scan, Dr. Dennis concluded:
“Having reviewed these films, I can, with certainty, take out the word probable
tear of the posterior horn of the medial meniscus and replace it with interbody
mucoid degeneration of the medial meniscus, totally explainable and consistent
with [appellant’s] age and weight without having to postulate injury.”
Dr. Dennis advised that the MRI scan did not substantiate a need for surgery and noted
that he had performed a McMurray’s test, Lachman test, drawer sign, etc. as part of his routine
examination. He stated that it was his normal practice to note significant, pertinent, positive
findings and, as the McMurray’s test was negative bilaterally, he did not record the result.
2

The statement of accepted facts included in the letter provided that appellant fell on both knees on August 31,
2001 underwent authorized left knee arthroscopy on June 19, 2002 and the left knee injury caused him to put
increased weight on his right knee which precipitated or accelerated patellofemoral syndrome of the right knee
which preexisted the August 31, 2001 fall.

4

Dr. Dennis opined that this test was not definitive for a diagnosis of a torn cartilage, particularly
in a patient of appellant’s age and weight. He advised that he would have noted if appellant
placed weight on his arms during the deep knee bend, stating that he had 30 years experience as
a clinical observer and did not think appellant was doing anything other than holding onto the
table for balance. Even if appellant were holding onto the table, this would not change his
opinion regarding the need for surgery on his right knee. Dr. Dennis stated:
“Based on the examination of this new material which of course, are the MRI
[scans], based on the examination of [appellant’s] right knee [described] on page
five of my prior report, based on this history of the injury and the overall
examination, it is my opinion that right knee surgery is not indicated. It certainly
was not indicated as of August 28, 2003. If it ever were to become indicated,
such indications, in my opinion, would not be relatable back to having any
relationship to the August 31, 2001 injury.”
Dr. Dennis concluded that he saw no need to reexamine appellant and advised that the physical
restrictions described on August 28, 2003 remained in place.
By decision dated November 24, 2004, the Office found that the weight of the medical
evidence rested with Dr. Dennis who found that appellant did not have a right knee meniscal tear
and denied authorization for right knee surgery.
On November 30, 2004 appellant, through his attorney, requested a hearing and
submitted August 18, 2005 reports in which Dr. Allegra reiterated his opinion that the slip and
fall of August 31, 2001 caused meniscal tears in both knees with post-traumatic arthritis.
Dr. Allegra advised that until his current examination, he had not seen appellant in several years
and noted findings on examination and his disagreement with Dr. Dennis’ opinion. He
concluded that appellant continued to be totally disabled and needed surgery on his right knee.
Appellant did not appear at the hearing held on September 7, 2005. Counsel argued that
Dr. Dennis may have been presented limited accepted facts since he may not have reviewed the
April 3 and July 2, 2003 statement of accepted facts and merely the additional accepted facts
were included in the Office’s October 17, 2004 letter. He also questioned Dr. Dennis’ statement
that he performed a McMurray’s test and argued that his report was not sufficiently rationalized
to serve as a referee examination.
By decision dated November 14, 2005, an Office hearing representative affirmed the
November 24, 2005 decision. She found that the Office complied with the July 13, 2004 remand
order by incorporating the essential accepted facts in its October 17, 2004 letter. The hearing
representative also found Dr. Dennis’ report regarding the McMurray’s test and deep knee bend
examination credible and his opinion based upon review of the November 14, 2002 MRI scan.
Authorization for surgery of the right knee was denied.

5

LEGAL PRECEDENT
Section 8103 of the Federal Employees’ Compensation Act3 provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances, and supplies prescribed or recommended by a qualified physician, which the Office
considers likely to cure, give relief, reduce the degree or the period of disability, or aid in
lessening the amount of the monthly compensation.4 While the Office is obligated to pay for
treatment of employment-related conditions, the employee has the burden of establishing that the
expenditure is incurred for treatment of the effects of an employment-related injury or
condition.5
In interpreting this section of the Act, the Board has recognized that the Office has broad
discretion in approving services provided under section 8103, with the only limitation on the
Office’s authority being that of reasonableness.6 Abuse of discretion is generally shown through
proof of manifest error, clearly unreasonable exercise of judgment, or actions taken which are
contrary to both logic and probable deductions from established facts. It is not enough to merely
show that the evidence could be construed so as to produce a contrary factual conclusion.7 In
order to be entitled to reimbursement for medical expenses, a claimant must establish that the
expenditures were incurred for treatment of the effects of an employment-related injury.8 Proof
of causal relationship must include supporting rationalized medical evidence. In order for a
surgical procedure to be authorized, a claimant must submit evidence to show that the surgery is
for a condition causally related to an employment injury and that it is medically warranted. Both
of these criteria must be met in order for the Office to authorize payment.9
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.10 The implementing regulation
states that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an Office medical adviser, the Office
shall appoint a third physician to make an examination. This is called a referee examination, and
the Office will select a physician who is qualified in the appropriate specialty and who has no
prior connection with the case.11 In situations where there are opposing medical reports of
3

5 U.S.C. §§ 8101-8193.

4

5 U.S.C. § 8103; see Dona M. Mahurin, 54 ECAB 309 (2003).

5

Kennett O. Collins, Jr., 55 ECAB 648 (2004).

6

James R. Bell, 52 ECAB 414 (2001).

7

Minnie B. Lewis, 53 ECAB 606 (2002).

8

Cathy B. Mullin, 51 ECAB 331 (2000).

9

Id.

10

5 U.S.C. § 8123(a); see Roger G. Payne, 55 ECAB 535 (2004).

11

20 C.F.R. § 10.321.

6

virtually equal weight and rationale and the case is referred to an impartial medical specialist for
the purpose of resolving the conflict, the opinion of such specialist, if sufficiently well
rationalized and based on a proper factual background, must be given special weight.12
ANALYSIS
The Board finds that the weight of the medical evidence rests with the opinion of
Dr. Dennis who opined that right knee surgery was not medically warranted or due to an
employment-related condition. Dr. Dennis initially provided a comprehensive report dated
August 28, 2003 which discussed his review of the record, including the statement of accepted
facts appellant’s complaints and his examination findings. He advised that the August 31, 2001
fall could have minimally aggravated appellant’s right knee but that the condition would have
evolved regardless of the fall. Appellant had minimal, if any, objective findings regarding his
right knee. Dr. Dennis noted that there were no clinical findings to suggest that a torn cartilage
which, if it did exist, was producing symptoms. He stated that appellant needed no further
treatment, therapy or medication for either knee. Dr. Dennis did not believe that appellant had a
right meniscal tear or that surgery was warranted.
The Office accepted that appellant’s left knee injury of August 31, 2001 caused him to
put increased weight on his right knee which precipitated or accelerated patellofemoral syndrome
of the right knee which preexisted the August 31, 2001 fall. By letter dated October 7, 2004, the
Office requested that Dr. Dennis provide a supplementary report. In an October 15, 2004 report,
Dr. Dennis noted his review of the amended set of facts which included the accepted right knee
condition and the November 14, 2004 right knee MRI scan. Dr. Dennis advised that, upon
review of 200 individual cuts from the MRI scan, he did not see a meniscal tear, advising that the
MRI scan demonstrated interbody mucoid degeneration of the medial meniscus which was
explainable by and consistent with appellant’s age and weight and not due to a traumatic injury.
Dr. Dennis advised that it was his normal practice to note significant, pertinent, positive findings,
that appellant’s McMurray’s test was negative bilaterally. Based on 30 years experience as a
clinical observer appellant was merely holding onto the table for balance during his deep knee
bend and, that even if he were holding onto the table this would not change Dr. Dennis’ opinion
regarding the need for surgery on appellant’s right knee. Based on his review of the medical
record, including the November 14, 2002 MRI scans, Dr. Dennis’ examination of appellant’s
right knee, the history of the injury and appellant’s overall examination, right knee surgery was
not warranted and would not be due to the August 31, 2001 employment injury.
As noted above, a reasoned opinion from a referee examiner is entitled to special
weight.13 Appellant, through his attorney, argued at the hearing that the reports of Dr. Dennis
were not well rationalized. The Board, however, finds that Dr. Dennis provided a wellrationalized opinion based on a complete background, his review of the accepted facts and the
medical record, including the November 14, 2004 MRI scans and findings on physical
examination. Dr. Dennis found that right knee surgery was not medically warranted and, if
appellant’s right knee condition progressed to the need for surgery, it was not related to the
12

Gloria J. Godfrey, 52 ECAB 486 (2001).

13

Id.

7

accepted employment injury. The Board finds that the opinion of Dr. Dennis entitled to special
weight and represents the weight of the evidence.14
Subsequent to the November 24, 2004 decision, appellant submitted an August 18, 2005
report in which Dr. Allegra reiterated his opinion that appellant was totally disabled and needed
right knee surgery. Dr. Allegra, however, was on one side of the conflict of medical evidence
resolved by Dr. Dennis. The Board has long held that an additional report from a claimant’s
physician, which essentially repeats earlier findings and conclusions, are insufficient to
overcome the weight accorded to an impartial medical specialist’s report.15 The Board finds that
Dr. Allegra’s August 18, 2005 report is insufficient to overcome the weight accorded the wellrationalized opinion of Dr. Dennis. The evidence of record does not establish that the proposed
right knee surgery is either medically necessary or for treatment of an employment-related
condition.16 Accordingly, the Office did not abuse its discretion under section 8103 of the Act in
denying authorization for the proposed right knee surgery.17
CONCLUSION
The Board finds that the Office properly denied authorization for the recommended
surgical procedure to appellant’s right knee.

14

Cathy Mullin, supra note 9.

15

Roger G. Payne, supra note 10.

16

Cathy B. Mullin, supra note 8.

17

R.C., 58 ECAB ____ (Docket No. 06-1676, issued December 26, 2006).

8

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 14, 2005 be affirmed.
Issued: March 27, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

